Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Amendment to the Claims filed on 02/02/2021 is entered.
Applicants’ Listing of Claims filed on 09/01/2021 is entered.
Claims 3, 7-8, 13-20, 48, 60, and 64 are cancelled.
Claims 71-93 are new.
Claims 1, 2, 4-6, 9-12, 21-47, 49-59, 61-63, and 65-93 are pending.
Claims 34-42, 44-47, 67-70, and 85 are withdrawn.
Claims 1, 2, 4-6, 9-12, 21-33, 43, 49-59, 61-63, 65-66, 71-84 and 86-93 are under examination.
Election/Restrictions
Applicant's election with traverse of invention Group I (e.g., claims 1-33 and 43, with respect to claims filed on 04/20/2018) and of the species “3’-untranslated region of AES as a type of the 3’ untranslated region encompassed in a transcript” in the reply filed on 12/18/2019 is as previously acknowledged.   
New claims 71-84 and 86-93 are being examined in Group I.
New claim 85 is withdrawn to non-elected invention group. 
Claims 5 and 6 which were previously withdrawn to non-elected species are REJOINED herein in view of claim amendments filed on 02/02/2021 which now require the 3’untranslated region of AES in the base claim 1 and further require a nucleic acid sequence of the non-coding RNA of MT-RNR1 in dependent claims 5 and 6.

 -FCGRT as the second type of 3’-UTR (listed in new claims 71 and 86) and 
-SEQ ID NO: 27 as the related sequence to FCGRT, and
-SEQ ID NO: 115, as the related sequence to MT-RNR1
in the reply filed on 09/01/2021 is acknowledged.
Priority
This US15/763,709 filed on 03/28/2018 which is a 371 of PCT/EP2016/073814 filed on 10/05/2016 claims foreign priority benefit of PCTEP2015073180 filed on 10/07/2015. 
Information Disclosure Statement
The IDS filed on 09/01/2021 has been considered by the examiner.
Response to Amendment
Objections and rejections made in the previous office action and not repeated in this office action are withdrawn in light of the Applicants’ Amendment to the Claims filed on 02/02/2021.
Claim Objections
Claims 1 and 92 are objected to because of the following informalities:  Claims 1 and 92 contain a comma in line 6 after the term “which” that should be deleted.  
For improved clarity, claim 31 should recite “said RNA molecule”.
Claim 43 is objected to for depending from a withdrawn claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Currently amended claims 1, 2, 4-6, 9-12, 21-33, 43, 49-59, 61-63, 65-66, 71-84 and 86-92 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  These are new grounds necessitated by amendment.
Currently amended claim 1 recites “that comprises at least 80% of nucleotide residues from said nucleic acid sequence” in lines 21-22.  It is unclear what nucleic acid sequence is required by such claim language.  For example, does the claims intend that “80% of nucleotide residues” means an 80% sequence identity with a fragment of any of the SEQ ID NO:s 86-89 or does such claim language encompass nucleic acid sequences that comprise at least 80% of the nucleotide residues present in a fragment of any of the SEQ ID NO:s 86-89?  For example, as presently written, if a 10 nucleotide fragment of any of the SEQ ID NO:s 86-89 contained 5 adenines and five cytosines, then would any 10-nucleotide nucleic acid sequence having at least 5 adenines and 3 cytosines in any order be encompassed by the claim?  It would be remedial to recite the nucleic acid sequence using % identical to the sequence of interest.
Additionally, claim 1 is unclear in the presently amended subsection (c) which recites “so that, when the nucleic acid molecule is transcribed under the control of the 
Further, claim 1 is indefinite because the term “the transcript” in subsection (c) lacks sufficient antecedent basis because there is not a prior reference in the claim to “a transcript”.
In addition, claim 1 is unclear in the phrase found in the third to last line which recites “(B) a variant of (A) said nucleic acid sequence or said fragment thereof, wherein the variant is at least 90% identical to the entire length of said nucleic acid sequence of (A) or a fragment thereof”.  It is unclear what sequence would be encompassed or excluded by this phrase.  The phrase appears to be missing punctuation or terms to clarify what is encompassed by part “B”.  Does the claim intend to read on a fragment of a fragment?  
Claims 2, 4-6, 9-12, 21-28, 43, 49-50, 61-63, and 71-84 are indefinite as they depend upon claim 1 and are not remedial.  
Additionally, claim 4 is unclear in the phrase which recites “(B) a variant of (A) said nucleic acid sequence or said fragment thereof, wherein the variant is at least 90% identical to the entire length of said nucleic acid sequence of (A) or said fragment thereof”.  It is unclear what sequence would be encompassed or excluded by this phrase.  The phrase appears to be missing punctuation or terms to clarify what is encompassed by part “B”.  Claims 5-6 and 10 are also unclear in part “B” for similar reasoning.

“a nucleic acid sequence of the 3'-untranslated region of AES, which comprises:
(A) a nucleic acid sequence selected from the group consisting of SEQ ID NOs: 86 to 89, or a fragment thereof that comprises at least 80% of nucleotide residues from said nucleic acid sequence, or
(B) a variant of (A) said nucleic acid sequence or said fragment thereof, wherein
the variant is at least 90% identical to the entire length of said nucleic acid sequence of (A) or said fragment thereof”.  This phrase is confusing as to what sequence would be included or excluded by the limitation.  The phrase in subsection (B) appears to be missing punctuation or correct grammar.  The phrase appears to be including a fragment of a fragment.  Claim 51 is also unclear in part “B” for similar reasoning.
Claims 30-33, 51-59, and 65-66, and 86-91 are indefinite as they depend upon claim 29 and are not remedial.
In addition, claim 71 is indefinite because it recites an open-ended list of alternatives.  It would be remedial to recite “wherein the 3’-untranslated region further comprises one or more nucleic acid sequences selected from the group consisting of the following:
In addition, claim 86 is indefinite because it recites an open-ended list of alternatives.  It would be remedial to recite “wherein the 3’-untranslated region further comprises one or more nucleic acid sequences selected from the group consisting of the following:


Written Description – updated regarding amendment
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Currently amended claims 1, 2, 4-6, 9-12, 21-33, 43, 49-59, 61-63, 65-66, 71, 73-84, 86, and 88-91 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the full-scope of the claimed invention.
Claims are drawn to a nucleic acid molecule(s) having a functional property of increasing the translation efficiency and/or stability of the nucleic acid sequence transcribed from the transcribable nucleic acid sequence.  Specifically, the nucleic acid 
In view of the instant application and the state of the art before the effective filing date of the presently claimed invention the predictability of function of a 3’-untranslated region for increasing the translation efficiency and/or stability of the nucleic acid sequence transcribed from the transcribable nucleic acid sequence is specific to the actual sequence of such 3’-untranslated region as evidenced by the instant specification (Figures and legends) and Matoulkova et al in “The role of the 3' untranslated region in post-transcriptional regulation of protein expression in mammalian cells” (RNA Biology May 2012, pages 563-576; of record).    However, the fact pattern for the instantly claimed invention is that the nucleic acid sequence of the 3’-untranslated region encompass fragments and variants of fragments of 3’-untranslated regions.  For example, while showing possession of the embodiments of claims 72, 87, 92 and 93 and of the instant SEQ ID NO:86 as sequence specific to the actual sequence of such 3’-untranslated region for an AES, neither the instant specification nor the state of the art show a representative number of species of fragments of SEQ ID NO: 86, or variants of SEQ ID NO: 86, or fragments of variants of SEQ ID NO: 86 so that a skilled artisan would be able to envision whether a given sequence would possess the required functional property required of the claims.  
Given the unpredictable nature of fragments and variants of fragments of 3’-untranslated regions and lack of sufficient correlation of function to structure provided in the instant specification as originally filed or by the state of the art before the effective filing date of the present claims it is considered that one of ordinary skill in the art would 
Thus it is considered that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, did not show possession of the full-scope of the presently claimed invention.
The Applicants’ response filed on 02/02/2021 regarding written description has been fully considered but is unpersuasive regarding this updated rejection necessitated by amendment.  The applicants’ argue that the 3’UTR of AES as recited in the present claims are robust against nucleotide exchange.  However, the present claims are confusing as to what sequences of AES are actually required for the 3’UTR.  For example, the presently amended claims appear to include fragments of fragments of SEQ ID NO: 86.  Although the specification as shown in the applicants’ arguments disclose some variation in sequence is permitted regarding functional 3’UTRs, they do not show sufficient examples covering the breadth of the present claims which read on fragments of fragments of SEQ ID NO: 86. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Currently amended claims 1, 2, 4, 5-6, 9-12, 21-33, 43, 49-59, 61, 62, 63, 65, 66, 71-84 and 86-93 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39-40, 42, 44-45, 48-50, 52, 54, 56, 60-61, 63, 66-68, 77, 97 and 103 of of co-pending Application Nos. 17/373,175. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims of the reference applications anticipate or render obvious the instant claims.  Co-pending claims recite reference SEQ 41 which is essentially a 100% match to the instant SEQ ID NO: 174.  Co-pending claims recite embodiments that are species of the instant claims, reciting nucleic acid molecules encoding an RNA encoding a heterologous protein of interest comprising a 3’-UTR region of AES, and specifically with embodiments having a 100% identical sequence to instant SEQ ID NO: 174.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

  Currently amended claims 1, 2, 4, 5-6, 9-12, 21-33, 43, 49-59, 61, 62, 63, 65, 66, 71-84 and 86-93  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 89-118 of co-pending Application No 17/245,605.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
No claims allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE S HIBBERT/           Primary Examiner, Art Unit 1658